ANDERSON, J.
While the statute gives a defendant the right, under certain conditions,' to contest the answer of a garnishee, and section 4327 of the Code of 1907, authorizes a judgment for the defendant, yet he is *382not entitled to a judgment unless tbe judgment of the plaintiff against him has been satisfied. In other words, the statutes contemplates a judgment for the defendant only after he has satisfied the plaintiff’s judgment against him (the defendant). The judgment of the plaintiff against the defendant not having been satisfied when the judgment in favor of the defendant against the garnishee was rendered, the action of the- court in rendering the same was error.
The judgment of the county court is reversed, and the cause is remanded.
Reversed and remanded.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.